Citation Nr: 0200597	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to a rating in excess of 10 percent for a low 
back disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to May 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied service connection for hypertension, a 
low back disability, bilateral hearing loss and a bilateral 
knee disorder.  The veteran initiated and perfected appeals 
with respect to the denials of service connection for 
hypertension, a low back disability, bilateral hearing loss, 
and a right knee disorder.  In a May 2001 decision, the RO 
granted service connection for a low back disability and for 
hypertension.  The veteran filed a notice of disagreement 
regarding the rating assigned for his service connected low 
back disability.  The issue of entitlement to service 
connection for hypertension is no longer on appeal.  The 
issue of entitlement to a rating in excess of 10 percent for 
a low back disability is addressed in the remand which 
follows this decision.   


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability by VA 
standards.

2.  It is not shown that the veteran has a right knee 
disorder.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (2001). 
2.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has recently issued final regulations 
to implement these statutory changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that VA's duties to provide 
notice to, and to assist, the veteran are met.

VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Here, the discussions in the rating decision, 
the statement of the case, and supplemental statement of the 
case informed the veteran and his representative what was 
needed to substantiate the claims and complied with VA's 
notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claims or that 
might be pertinent to the bases for denial of his claims.  
There is no indication that the evidentiary record is 
incomplete.  The veteran was afforded VA examinations 
pertinent to the issues on appeal.  

The RO has complied with, or exceeded, the mandates of the 
new legislation and its implementing regulations.  There is 
no indication that any additional evidence that could 
substantiate the claims is outstanding.  The RO has also 
provided the veteran with clear notice of the evidence 
considered and the types of evidence he needed to submit to 
support his claims.  The Board finds that it is not 
prejudicial to the veteran to adjudicate the claims on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

At the time of the enlistment examination conducted in 
September 1984 clinical evaluation of the lower extremities 
was normal.  No pertinent abnormalities were noted.  
Audiometry at the time, and all subsequent audiometric 
studies in service (including in 1985, 1988, 1990, 1995, and 
on service separation examination in 1998), produced puretone 
thresholds all below 25 decibels at the 500, 1000, 2000, 
3000, and 4000 hertz frequencies. 

In January 1988, the veteran sought treatment for his right 
knee after a dolly fell on it.  Physical examination of the 
knee was normal.  The assessment was questionable lateral 
meniscus versus a sprain of the right knee.  A record dated 
later in the same month included an impression of tendonitis/ 
rule out meniscus right lateral knee.  On periodic physical 
examination later that year, clinical evaluation of the lower 
extremities was normal. 

On separation examination in January 1998 no pertinent 
abnormalities were noted.  In the Report of Medical History 
portion of the separation examination, completed by the 
veteran, he denied that he ever had a trick or locked knee.  
He did not know if he had hearing loss.  In an attached 
record, he indicated that he had pain in his knees.  He 
reported that his knees were stepped on by a horse while he 
was on recruiting duty in Montana, and that he had not sought 
treatment for the injury.  

In February 1998, the veteran stated that he injured his 
right knee in December 1987 with no improvement since that 
time.  With the exception of lateral joint line tenderness, a 
physical examination of the knee was negative.  X-rays of the 
knee were interpreted as within normal limits.  The 
impression was contusion strain of the right knee.  

An April 1998 clinical record indicates that the veteran 
sought treatment for decreased auditory acuity.  The 
assessment was mild mid-range frequency hearing decrease 
probably secondary to a high noise environment.  

On VA audiological evaluation in June 1999, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
10
5
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
It was noted that the veteran had normal hearing in the right 
ear and a mild high frequency sensorineural hearing loss in 
the left ear.  

On VA examination in June 1999, the veteran reported that he 
had had pain in his knees for four years.  He denied any 
swelling or instability.  Physical examination revealed no 
visible swelling or deformities.  No instability was found on 
testing.  He walked with a normal gait.  The impression was 
complaints of bilateral knee pain and an unremarkable 
examination.  A June 1999 X-ray of the right knee was 
interpreted as unremarkable.  

The transcript of a May 2000 RO hearing has been associated 
with the claims file.  The veteran testified that he was 
exposed to loud noise while working near a runway on active 
duty.  The last time his hearing was tested was by the VA.  
He could not remember how he injured his knee.  He had had 
right knee pain since 1988.  He indicated that the knee was 
always stiff.  

On VA orthopedic examination in August 2000, the veteran 
stated that he had bilateral knee pain, right worse than 
left.  He denied a history of instability, torn meniscus or 
torn ligaments.  Physical examination of the knee revealed a 
full range of motion.  An X-ray of the right knee was 
interpreted as showing no abnormalities.  The examiner noted 
that examination of the knee was within normal limits.  He 
could not confirm a diagnosable right knee condition and he 
could not relate a right knee disorder to active duty.  

A whole body bone scan in March 2001 was interpreted as 
indicating that there was no degenerative or malignant 
process present anywhere.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

An award of service connection requires that there be 
evidence in support of each of the three elements of service 
connection, i.e., (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative  
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

Analysis

Bilateral hearing loss.

The threshold requirement that must be met in any attempt to 
establish service connection for a claimed disability is that 
there must be evidence of current disability.  See Hickson, 
supra.  Hearing loss disability is defined by regulation.  
38 C.F.R. § 3.385.  Postservice audiometric measurements of 
the veteran's hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  No audiometric examination of 
record has shown that the puretone threshold in any critical 
frequency is 40 decibels or greater, that three or more 
frequencies are 26 decibels or greater, or that the speech 
recognition score was less than 94 percent.  Absent proof of 
a present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104  F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski,  
3 Vet. App. 223, 225 (1992) ; Rabideau v. Derwinski,  2 Vet. 
App. 141, 144 (1992).  Accordingly, the veteran has not 
satisfied the threshold requirement, and the claim must be 
denied. 

A right knee disorder

Service connection for a right knee disorder must also be 
denied on the basis that there is no showing of current 
[right knee] disability.  While the service medical records 
reveal that the veteran was treated on several occasions for 
right knee problems, there is no competent evidence that he 
currently has a right knee disorder.  There are no 
postservice treatment or examination records demonstrating 
the presence of a right knee disorder.  On June 1999 VA 
examination, the veteran complained of right knee pain which 
had been present for four years.  However, a right knee 
disorder was not diagnosed.  The veteran again complained of 
right knee pain on August 2000 VA orthopedic examination; but 
the examiner specifically stated that he was unable to 
confirm a diagnosable right knee condition nor was he able to 
link a right knee disorder to active duty.  X-rays of the 
right knee associated with the claims file have not shown a 
knee abnormality.  

The only evidence of record indicating that the veteran has a 
current right knee disorder is in the veteran's own 
allegations.  As a lay person, he is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, his assertions that he has a right 
knee disability are without probative value. 


ORDER

Service connection for bilateral hearing loss, is denied.  

Service connection for a right knee disorder, is denied.


REMAND

In May 2001, the RO granted service connection for a low back 
disability, rated 10 percent.  In October 2001, the veteran's 
representative submitted a document which has been construed 
as a notice of disagreement with the 10 percent rating 
assigned.  The RO has not issued a statement of the case 
pertaining to that issue.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1998).

Accordingly, the matter of entitlement to a rating in excess 
of 10 percent for a low back disability is REMANDED for the 
following:

After reviewing the claim for a rating in 
excess of 10 percent for low back 
disability in light of the VCAA, and if 
the claim remains denied, the RO should 
provide the appellant and his 
representative with an appropriate 
statement of the case on that issue, and 
give them the opportunity to respond.  If 
the veteran perfects his appeal by timely 
submitting a substantive appeal, the case 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

 


